 

Exhibit 10.28

EXECUTION VERSION

AMENDMENT NO. 2 TO
CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 27, 2017 and effective as of December 31, 2016, by and
WELLS FARGO BANK, NATIONAL ASSOCIATION  (“Lender”), DIFFERENTIAL BRANDS GROUP
INC., a Delaware corporation (“Parent”), DBG SUBSIDIARY INC., a Delaware
corporation (“DBG”), HUDSON CLOTHING, LLC, a California limited liability
company (“Hudson”), RG PARENT LLC, a Delaware limited liability company (the “RG
Parent”), ROBERT GRAHAM HOLDINGS, LLC, a New York limited liability company (“RG
Holding”), ROBERT GRAHAM DESIGNS, LLC, a New York limited liability company (“RG
Designs”), DFBG SWIMS, LLC, a Delaware limited liability company
(“Swims”), ROBERT GRAHAM RETAIL LLC, a Delaware limited liability company (“RG
Retail” and together with Parent, DBG, Hudson, RG Parent, RG Holding, and RG
Designs,  collectively, the “Borrowers”, and each a  “Borrower”), and the
Guarantors party hereto.

WHEREAS, Borrowers, Parent, Guarantors, and Lender are party to that certain
Credit and Security Agreement, dated as of January 28, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the parties hereto have agreed to make certain modifications to the
Credit Agreement, as more fully set forth herein;

NOW THEREFORE,  in consideration of the premises and other good and valuable
consideration, and subject to the satisfaction of the conditions precedent set
forth in herein, Parent, Borrowers, Guarantors, and Lender hereby agree as
follows:

1. Definitions.  All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement, as amended hereby. 

2. Amendment.  In reliance upon the representations and warranties of Borrowers
herein, and subject to the satisfaction of the conditions to effectiveness
herein, the Credit Agreement is hereby amended as follows:

(a) Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following definitions thereto:

““Pro Forma EBITDA” means, with respect to any fiscal period, with respect to
any target acquired in an Acquisition permitted hereunder, the consolidated net
income (or loss) of such target for such period adjusted in a manner consistent
with the adjustments to consolidated net income (or loss) of Parent and its
Subsidiaries set forth in the definition of EBITDA, in each case to the extent
applicable, as calculated by Borrowers for such period in accordance with GAAP.”

““Second Amendment Date” means March 27, 2017.”





--------------------------------------------------------------------------------

 



(b) The definition of EBITDA set forth in Schedule 1.1 to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

““EBITDA” means, with respect to any fiscal period, the consolidated net income
(or loss) of Parent and its Subsidiaries, plus (a) without duplication and to
the extent deducted in determining net income for such period, the sum of (i)
Interest Expense for such period (including, without limitation, fees and
expenses payable in respect of the Factoring Agreement and any other factoring
arrangement subject to terms reasonably acceptable to Lender), (ii) any
provision for taxes based on income or profits or capital (including federal,
state and local taxes, franchise taxes, excise taxes and similar taxes,
including any penalties or interest with respect thereto) for such period, (iii)
all amounts attributable to depreciation and amortization expense for such
period, (iv) any extraordinary charges for such period, (v) any other non-cash
expenditure, charge or loss for such period (other than any non-cash
expenditure, charge or loss (i) relating to write-offs, write-downs or reserves
with respect to accounts and Inventory, other than certain one-time Inventory
obsolescence charges in the amount of $139,250 for the three month period ending
March 31, 2016, $139,250 for the three month period ending June 30, 2016,
$794,250 for the three month period ending September 30, 2016, and $139,250 for
the three month period ending December 31, 2016, or (ii) in respect of an item
that was included in net income in a prior period), (vi) management fees paid in
cash during such period to the extent permitted to be paid under the Loan
Documents, (vii) expenses incurred during such period related to discontinued
operations (which shall in any event include any expenses, charges and costs
arising out of or related to the wind-down of retail stores of Parent or any of
its Subsidiaries), (viii) noncash foreign exchange translation losses with
respect to currency hedges and currency remeasurements of indebtedness, (ix) any
fees, expenses, commissions, costs or other charges related to any issuance of
Stock or any investment, acquisition, disposition, recapitalization or the
incurrence or repayment of Indebtedness (including with respect to indebtedness,
a refinancing thereof), in each case whether or not consummated, and any
amendment or modification to the terms of any such transactions, (x) without
duplication of fees, expenses and charges incurred pursuant to clause (xi)
below, reasonable and documented out of pocket fees, costs and expenses incurred
in connection with the administration of the Loans after the Closing Date, (xi)
fees, expenses or charges related to the execution, delivery and performance by
the Loan Parties of this Agreement, other Loan Documents, Term Loan Documents,
the Merger Agreement, the Stock Purchase Agreements, the Rollover Agreement and
the Asset Purchase Agreements, the borrowing of Loans and Term Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder (collectively, the "Transaction") and incurred before, on or
after (but not later than 90 days after) the Closing Date in





-2-

--------------------------------------------------------------------------------

 



aggregate amount not to exceed $7,000,000, (xii) fees, expenses or charges
related to any litigation or other adverse proceeding arising directly out of
the Transaction, (xiii) solely to be added  for any computation period ending
(I) on or before December 31, 2016 in an amount not to exceed $5,600,000, and
(II) after December 31, 2016 and on or before December 31, 2017 in an amount not
to exceed $1,000,000, the amount of severance expenses and cost savings
attributable to (A) wage expense (and associated benefits and taxes) and (B)
product sourcing costs as a result of diversifying the vendor base) projected by
the Borrowers in good faith to result from actions taken or expected to be taken
in connection with the Transaction after the Closing Date (in each case
calculated on a pro forma basis as though such cost savings had been realized on
the first day of such period and as if such cost savings were realized during
the entirety of such period), net of the amount of actual benefits realized
during such period from such actions; provided that such cost savings are (1)
reasonably supportable and quantifiable in the good faith judgment of the
Borrowers, and (2) reasonably anticipated to be realized within 12 months after
the Closing Date, (xiv) the amount of any restructuring charges and related
charges, restructuring costs, integration costs, transition costs, consolidation
and closing costs for stores and other facilities, project start-up costs,
relocation costs, signing, retention and completion bonuses and other
restructuring charges, accruals or reserves, (xv) severance expenses and pro
forma adjustments, reflecting any synergies, operating expense reductions and
other operating improvements expected to be taken in connection with any
acquisition and reasonably anticipated to be realized within 12 months after the
consummation of the acquisition (in each case calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period and
as if such cost savings were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that such cost savings are  reasonably supportable and quantifiable in
the good faith judgment of the Borrowers; provided that, for purposes of
calculating EBITDA for any period, written consent of the Lender shall be
required to the extent the sum of all add-backs pursuant clauses (iv), (ix),
(xii), (xiv) and this clause (xv) exceeds 10% of EBITDA (before giving effect to
any increases pursuant to this clause (xv)), (xvi) non-cash income reduction
adjustments derived from realigning Hudson Clothing Holdings, Inc.'s accounting
policies to mirror accounting policies used by Parent, (xvii) expenses incurred
in connection with store pre-opening and opening costs to the extent consistent
with past practice, (xviii) fees, expenses or charges incurred during such
period related to the Key Man Life Insurance Policy in an aggregate amount not
to exceed $100,000 in any Fiscal Year, (xix) non-cash income reduction
adjustments derived from purchase accounting, and (xx) to the extent an
Acquisition permitted hereunder has been consummated during such period, Pro
Forma EBITDA attributable to such Acquisition (but only that portion of Pro
Forma EBITDA attributable to the portion of such period that occurred prior to
the date of consummation of such Acquisition), minus (b) without duplication





-3-

--------------------------------------------------------------------------------

 



and to the extent included in net income, (i) any credit for taxes (including
federal, state and local taxes, franchise taxes, excise taxes and similar taxes)
based on net income tax, and (ii) any extraordinary gains and any non-cash items
of income for such period on a consolidated basis in accordance with GAAP.
Notwithstanding the foregoing, EBITDA for (i) the three-month period ended March
31, 2015 shall be deemed to be $6,306,000, (ii) the three-month period ended
June 30, 2015 shall be deemed to be $3,882,000, (iii) the three-month period
ended September 30, 2015 shall be deemed to be $3,143,000 and (iv) the
three-month period ended December 31, 2015 shall be deemed to be $5,653,000.”

3. Reaffirmation and Confirmation.  Each of Parent, each Borrower and each
Guarantor hereby (a) ratifies, affirms, acknowledges and agrees that the Credit
Agreement and the other Loan Documents represent the valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with its respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors' rights generally, (b) agrees
that this Amendment in no way acts as a release or relinquishment of the Liens
and rights securing payments of the Obligations and (c) ratifies, affirms,
acknowledges and agrees to the Liens and rights securing payment of the
Obligations in all respects.

4. Conditions to Effectiveness.  This Amendment shall become effective only upon
the satisfaction in full of the following conditions precedent:

(a) Lender shall have received counterparts hereof, duly executed and delivered
by all the parties hereto;

(b) no Default or Event of Default shall have occurred and be continuing on the
date hereof after giving effect to this Amendment;

(c) after giving effect to this Amendment, each of the representations and
warranties made by the Loan Parties in this Amendment and/or in any other Loan
Document shall be true and correct in all material respects on and as of the
date hereof except (i) to the extent that any such representation or warranty
relates to a specific date, in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date and (ii)
that such materiality qualifier shall not be applicable to any representations
and warranties that are already qualified or modified by materiality in the text
thereof;

(d) Borrowers shall have paid to Lender all reasonable and documented fees and
out-of-pocket expenses under the Credit Agreement and this Amendment (including
the outstanding fees and expenses of Lender, including without limitation, legal
fees and expenses) have been paid by the Loan Parties to the extent such fees
and expenses have been invoiced to Borrowers; and

(e) Lender shall have received a fully executed copy of an amendment to the Term
Loan Agreement, dated the date hereof, among the Borrowers, the Guarantors, the
Parent, the parties signatory thereto as lenders (“Term Lenders”), and TCW Asset
Management Company,





-4-

--------------------------------------------------------------------------------

 



as agent for the Term Lenders (the "Term Loan Amendment"), which shall be in
form and substance reasonably satisfactory to Lender, the conditions to
effectiveness of the Term Loan Amendment shall have been satisfied and the Term
Loan Amendment shall be in full force and effect.

5. Representations and Warranties.  Each of Parent and each Borrower represents,
warrants and covenants to Lender as of the date hereof (and after giving effect
to the consent contained herein):

(a) each of Parent, each Borrower and each Guarantor is duly authorized to
execute and deliver this Amendment to the Lender;

(b) the execution, delivery and performance of this Amendment, (i) has been duly
authorized by all necessary action on the part of each Loan Party party or any
of its Subsidiaries party thereto, (ii) does not violate the Governing Documents
of any Loan Party or any of its Subsidiaries, (iii) does not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices or actions that have been obtained and that are in
force and effect, (iv) does not violate any provision of federal, state,
provincial, foreign or local law or regulation applicable to any Loan Party or
any of its Subsidiaries or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or any of its Subsidiaries, and
(v) does not conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of any
Loan Party or any of its Subsidiaries; and

(c) no Default or Event of Default has occurred and is continuing on the date
hereof after giving effect to this Amendment.

6. Miscellaneous.

(a) Costs and Expenses.  Each of Parent and each Borrower agrees to pay on
demand all reasonable and documented fees and out-of-pocket expenses of
designated counsel to Lender in connection with this Amendment in accordance
with the Credit Agreement.

(b) Loan Document.  Each of Parent and each Borrower hereby acknowledges and
agrees that this Amendment constitutes a “Loan Document” under the Credit
Agreement. 

(c) No Waiver; Full Force and Effect.  Except as expressly stated herein,
nothing contained herein shall be deemed to (i) constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document or a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents or (ii)
prejudice any right or rights which the Lenders may now have or may have in the
future under or in connection with any Loan Documents or any of the instruments
or agreements referred to therein, as the same may be amended from time to
time.  Nothing contained herein shall constitute a course of conduct or dealing
among the parties.  Except as expressly stated herein, Lenders reserves all
rights, privileges and remedies under the Loan Documents.  Except as amended
hereby, the Credit Agreement and other Loan Documents shall remain unchanged and
shall continue in full force and effect.  All references in the Loan Documents
to the Credit 





-5-

--------------------------------------------------------------------------------

 



Agreement shall be deemed to be references to the Credit Agreement as amended or
modified hereby.

(d) Release.  In consideration of the agreements of Lender contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Loan Party, on behalf of itself and its successors
and assigns, and its present and former members, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives (each Loan
Party and all such other Persons being hereinafter referred to collectively as
the “Releasing Parties” and individually as a “Releasing Party”), hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Lender and its successors and assigns, and its present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (all such Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set‑off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every kind and nature, actually known at law or in equity, which any
Releasing Party now own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the date of this Amendment
for or on account of, or in relation to, or in any way in connection with this
Amendment, the Credit Agreement, or any of the other Loan Documents or any of
the transactions hereunder or thereunder.  Each Loan Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense to any Claim released thereby, and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.  Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.  Each of the
Releasing Parties hereby absolutely, unconditionally and irrevocably, covenants
and agrees with, and in favor of, each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim expressly released, remised and discharged by any Releasing Party
pursuant to this Section 6(d).  If any Releasing Party violates the foregoing
covenant, each Loan Party, for itself and its successors and assigns, and its
present and former members, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives, jointly and severally agrees to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all reasonable attorneys' fees and costs incurred by any
Releasee as a result of such violation.

(e) Counterparts.  This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute one and the same
Amendment.  Delivery of an executed counterpart of this Amendment by facsimile
or other electronic delivery (including “.pdf”) shall be equally effective as
delivery of an original executed counterpart of this Amendment.





-6-

--------------------------------------------------------------------------------

 



(f) Governing Law.  This Amendment shall be a contract made under and governed
by the internal laws of the State of New York.  The choice of law and venue,
jury trial waiver and judicial reference provisions set forth in Section 13 of
the Credit Agreement are incorporated herein by reference and shall apply in all
respects to this Amendment. 

(g) No Third Party Beneficiaries.  This Amendment shall be binding upon and
inure to the benefit of the respective successors and permitted assignees of the
parties hereto. The terms and provisions of this Amendment are for the purpose
of defining the relative rights and obligations of the parties hereto with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Amendment.

(h) Headings.  Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(i) Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

 



-7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

 

 

BORROWERS:

 

 

 

DIFFERENTIAL BRANDS GROUP INC., a Delaware corporation

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

DBG SUBSIDIARY INC., a Delaware corporation

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

HUDSON CLOTHING, LLC, a California limited liability company

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

RG PARENT LLC, a Delaware limited liability company

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

ROBERT GRAHAM RETAIL LLC a Delaware limited liability company

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

ROBERT GRAHAM DESIGNS, LLC, a New York limited liability company

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 





Signature Page to Amendment No. 2 to Credit and Security Agreement (ABL)

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

ROBERT GRAHAM HOLDINGS, LLC, a New York limited liability company

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

DFBG SWIMS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 



Signature Page to Amendment No. 2 to Credit and Security Agreement (ABL)

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

INNOVO WEST SALES, INC., a Texas corporation

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

DBG HOLDINGS SUBSIDIARY INC., a California corporation

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC., a Delaware corporation

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC., a Delaware corporation

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 



Signature Page to Amendment No. 2 to Credit and Security Agreement (ABL)

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

RGH GROUP LLC, a Delaware limited liability company

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MARCO BRUNELLI IP, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Bob Ross

 

Name:

Bob Ross

 

Title:

Chief Financial Officer





Signature Page to Amendment No. 2 to Credit and Security Agreement (ABL)

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Christopher Rogers

 

Name:

Christopher Rogers

 

Title:

SVP

 

Signature Page to Amendment No. 2 to Credit and Security Agreement (ABL)

--------------------------------------------------------------------------------